DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 02/03/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.



3. The rejections of record under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 as being anticipated by, or obvious over, the teachings of Engelhardt et al. (US 2015/0322119) have been withdrawn upon reconsideration in view of Applicant’s arguments.

In particular, at pages 6-7 of the Remarks, Applicant highlights Engelhardt’s teachings regarding the relative expression of ICOS in different T cell compartments, and regarding the roles of different Fc regions in anti-tumor effects of ICOS agonists.  Upon review of Engelhardt’s teachings in light of Applicant’s arguments, the following is noted:

In Example 18 ([0260]-[0263]) Engelhardt teaches that in tumor-bearing mice, ICOS expression is higher on Tregs than on Tconvs, and expression on Tregs in the tumor was higher than on Tregs in the spleen ([0263], and Table 8).

In Example 15 ([0245]-[0247], Fig. 30, and [0044]) Engelhardt teaches that in a mouse Sa1N sarcoma model, ICOS agonists comprising Fc regions which bind to 

In Example 16 ([0248]-[0249], Fig. 31, and [0045]) Engelhardt teaches that in a mouse MC38 colon tumor model, an agonistic anti-ICOS antibody which can mediate ADCC reduces the proportion of Tregs among T cells at the tumor site. 

Engelhardt hypothesizes that ADCC activity is important for anti-tumor effects of ICOS agonists, presumably because it allows preferential depletion of Tregs at tumor sites ([0095] and [0104]).  Therefore, taking into account the totality of Engelhardt’s teaching, a person of ordinary skill in the art would not have concluded that reducing ADCC of an agonistic anti-ICOS antibody could be advantageous in treating cancer.



4. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method of treating cancer comprising administering an agonistic anti-ICOS antibody with reduced ADCC, does not reasonably provide enablement for a method of treating cancer comprising administering a generically recited anti-ICOS antibody with reduced ADCC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims are directed to a method of treating cancer comprising administering an anti-ICOS antibody which binds to human ICOS.  As one of ordinary skill in the art is aware, an antibody binding to a cell surface signaling receptor may have a broad variety of effects on signal transduction by the receptor and on the cell expressing the receptor.  These may include an absence of a detectable effect; internalization of the receptor leading to a reduction of its cell surface abundance; an antagonistic effect mediated by blocking the binding to the receptor of its natural ligand(s); an agonistic effect wherein the antibody mimics the effect of the natural ligand(s), which may or may not be combined with the above antagonistic effect; stabilization of the complex of the receptor with its natural ligand(s); and “superagonistic” effects wherein the intensity of receptor signaling far exceeds that caused by the natural ligand(s), or wherein the nature of cell response is different from that caused by the natural ligand(s).  It would be clear to the skilled artisan that such differences are critically important for therapeutic properties of the antibody.

In the case of ICOS, it was known in the art at the time the application was filed that antagonistic anti-ICOS antibodies suppress the immune response, and therefore are more likely to exacerbate cancer than to treat it.  For example, Rottman et al. (US 20040001831) teach and claim a method of treating multiple sclerosis comprising administering to the patient an anti-ICOS antibody which is an ICOS-B7RP-1 inhibitor [i.e. antagonist] (e.g. claim 1).  Likewise, Tsuji et al. (US 7166283) teach and claim a method of treating an inflammatory disorder comprising administering to the subject an antibody against human AILIM [AILIM is an art-recognized synonym of ICOS] (e.g. 

Based on this knowledge, an ordinary artisan would reasonably conclude that experimentation aimed at developing method of treating cancer with non-agonistic anti-ICOS antibodies with reduced ADCC would likely be unsuccessful, or at best unpredictable, and as such unnecessarily, and improperly, extensive and undue.



6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 1-16 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-20 of U.S. Patent No. 9,771,424, optionally as evidenced by Newman et al. (2001).

Claims 1-13 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-19 of copending Application No. 15/546369, published as US 2018/0030136 (all of record).

Applicant’s request to hold these rejections in abeyance is acknowledged.  The rejections are maintained and held in abeyance. 



8. Conclusion: no claim is allowed.



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644